        Case 20-10251 Document 20 Filed in TXSB on 11/04/20 Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                BROWNSVILLE DIVISION

 IN RE:                                           §      Chapter 13
                                                  §
 Neal Villarreal                                  §
                                                  §
                   Debtor(s)                      §      CASE NO. 20-10251

               NOTICE OF APPEARANCE AND REQUEST FOR NOTICE

       Please take notice that the undersigned attorney, Jeffry B. Lewis of Robertson Anschutz

Vetters, LLC is entering an appearance as counsel for Creditor, International Bank of Commerce

in the above-captioned and numbered case and hereby requests that notice of all matters arising in

this case that is sent to any creditor, party in interest, creditors' committee or a member of any

creditors' committee be sent to Jeffry B. Lewis at Robertson Anschutz Vetters, LLC, 10850

Richmond Avenue, Suite 350, Houston, TX 77042, bankruptcy@ravdocs.com.

       Respectfully submitted this 4th day of November, 2020.


                                           /s/ Jeffry B. Lewis
                                           Jeffry B. Lewis
                                           ROBERTSON ANSCHUTZ VETTERS, LLC
                                           State Bar #12290000
                                           10850 Richmond Avenue, Suite 350
                                           Houston, TX 77042
                                           Tel (713) 244-1360
                                           Fax (713) 888-2703
                                           bankruptcy@ravdocs.com
                                           Attorneys for International Bank of Commerce




1007219-4                                                                             Page 1 of 2
         Case 20-10251 Document 20 Filed in TXSB on 11/04/20 Page 2 of 2




                                        Certificate of Service

        I, the undersigned, hereby certify that a true and correct copy of the foregoing Notice of
Appearance and Request for Notice was served upon those persons and entities listed below by
either electronic mail or first-class U.S. mail. I certify under penalty of perjury that this is true.


DEBTORS:                                            DEBTORS' ATTORNEY:
Neal Villarreal                                     Marcos D Oliva
409 Massachusetts                                   Oliva Law
Harlingen, TX 78552                                 223 W Nolana Boulevard
                                                    McAllen, TX 78504


TRUSTEE:
Cindy Boudloche
Chapter 13 Trustee
555 N Carancahua
Suite 600
Corpus Christi, TX 78401

                                                        /s/ Jeffry B. Lewis
                                                        Jeffry B. Lewis




1007219-4                                                                                   Page 2 of 2
